Name: Commission Regulation (EU) NoÃ 1085/2010 of 25Ã November 2010 opening and providing for the administration of certain annual tariff quotas for importing sweet potatoes, manioc, manioc starch and other products falling within CN codes 07149011 and 07149019 and amending Regulation (EU) NoÃ 1000/2010
 Type: Regulation
 Subject Matter: farming systems;  agricultural policy;  prices;  trade policy
 Date Published: nan

 26.11.2010 EN Official Journal of the European Union L 310/3 COMMISSION REGULATION (EU) No 1085/2010 of 25 November 2010 opening and providing for the administration of certain annual tariff quotas for importing sweet potatoes, manioc, manioc starch and other products falling within CN codes 0714 90 11 and 0714 90 19 and amending Regulation (EU) No 1000/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 144(1) and Article 148 in conjunction with Article 4 thereof, Whereas: (1) As a result of the agreements reached in the World Trade Organisation (WTO) multilateral trade negotiations, the Commission has drawn up a CXL-European Communities schedule (hereinafter the CXL schedule), listing the concessions granted. The schedule requires the Union to open certain annual tariff quotas for the products falling within CN codes 0714 10 91, ex 0714 10 98, 0714 90 11 and 0714 90 19 originating in Indonesia, the Peoples Republic of China (China), other contracting parties to the WTO excluding Thailand and certain third countries that are not members of the WTO. Under those quotas the customs duty is limited to 6 % ad valorem. The quotas are to be opened on a multiannual basis and administered by the Commission. (2) The CXL schedule also requires the Union to open two duty-free tariff quotas for sweet potatoes falling within CN code 0714 20 90 in favour of China and other third countries respectively, as well as two tariff quotas for manioc starch falling within CN code 1108 14 00 in favour of other third countries. (3) The agreement in the form of an exchange of letters on the consultations between the European Community and the Kingdom of Thailand under GATT Article XXIII (2) (hereinafter referred to as the agreement with Thailand), approved by Council Decision 96/317/EC of 13 May 1996 concerning the conclusion of the results of consultations with Thailand under GATT Article XXIII (3), provides for the opening of an additional autonomous annual tariff quota of 10 500 tonnes of manioc starch, 10 000 tonnes of which are reserved for Thailand. The applicable duty is the most favoured nation duty (MFN duty) in force, less EUR 100 per tonne. (4) The detailed rules for the application of the management of all these import tariff quotas, hereinafter referred to as the quotas are currently laid down in Commission Regulation (EC) No 2402/96 of 17 December 1996 opening and setting administrative rules for certain annual tariff quotas for sweet potatoes and manioc starch (4) and Commission Regulation (EC) No 27/2008 of 15 January 2008 opening and providing for the administration of certain annual tariff quotas for products covered by CN codes 0714 10 91, ex 0714 10 98, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand (5). (5) The use of the first come, first served principle has proved positive in other agricultural sectors, and in the interest of administrative simplification, those quotas should henceforth be administered in accordance with the method indicated in Article 144(2)(a) of Regulation (EC) No 1234/2007. This should be done in accordance with Articles 308a, 308b and 308c(1) of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (6). (6) Having regard to the particularities involved in the transfer from one management system to another, Article 308c(2) and (3) of Regulation (EC) No 2454/93 should not apply to the tariff period from 1 January 2011 to 31 December 2011. (7) In the case of sweet potatoes, it is important to differentiate those intended for human consumption from other products; the presentation and packaging of sweet potatoes falling within CN code 0714 20 10 (for human consumption) should therefore be specified and products not meeting those presentation and packaging specifications should be considered to fall within CN code 0714 20 90. (8) It is necessary to maintain a system of administration which ensures that only products originating in Indonesia, China and Thailand can be imported under the quotas allocated to those countries. It should be clarified which kind of proof certifying the origin of products has to be provided to benefit from these tariff quotas under the first come, first served system. (9) Regulations (EC) No 2402/96 and (EC) No 27/2008 should therefore be repealed and replaced by a new Regulation. However, those Regulations should continue to apply to import licences issued for import quota periods prior to those covered by this Regulation. (10) The provisions laid down in Articles 1, 2 and 3 of Commission Regulation (EU) No 1000/2010 of 3 November 2010 derogating from Regulations (EC) No 2402/96, (EC) No 2058/96, (EC) No 2305/2003, (EC) No 969/2006, (EC) No 1918/2006, (EC) No 1964/2006, (EC) No 27/2008, (EC) No 1067/2008 and (EC) No 828/2009 as regards the dates for lodging import licence applications and issuing import licences in 2011 under tariff quotas for sweet potatoes, manioc starch, manioc, cereals, rice, sugar and olive oil and derogating from Regulations (EC) No 382/2008, (EC) No 1518/2003, (EC) No 596/2004, (EC) No 633/2004 and (EC) No 951/2006 as regards the dates for issuing export licences in 2011 in the beef and veal, pigmeat, eggs, poultrymeat and out-of-quota sugar and isoglucose sectors (7) are no longer relevant, given the transfer of management of those quotas to the first come, first served system referred to in Article 144(2)(a) of Regulation (EC) No 1234/2007. They should therefore be deleted. (11) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 This Regulation opens the import tariff quotas set out in the Annex hereto. These quotas shall be administered on a calendar year basis, starting 1 January 2011. Article 2 The quotas set out in the Annex shall be administered in accordance with Articles 308a, 308b and 308c(1) of Regulation (EEC) No 2454/93. Article 308c(2) and (3) of that Regulation shall not apply to the tariff period from 1 January 2011 to 31 December 2011. Article 3 Entitlement to the tariff quotas bearing order numbers 09.0125, 09.0126 or 09.0124 or 09.0127 as set out in the Annex for products originating in Thailand, Indonesia and the Peoples Republic of China respectively shall be conditional on presentation of a certificate of origin issued by the competent authorities in accordance with Articles 55 to 65 of Regulation (EEC) No 2454/93. Article 4 1. For the purposes of this Regulation, sweet potatoes shall be deemed to be for human consumption within the meaning of CN code 0714 20 10 if they are fresh, whole and put up in immediate packings at the time of the customs formalities for release for free circulation. 2. This Regulation shall apply only to sweet potatoes that are not intended for human consumption as defined in paragraph 1. 3. For the purposes of the application of this Regulation, the products falling within CN code ex 0714 10 98 are products other than pellets obtained from flours and meals falling within CN code 0714 10 98. Article 5 Regulations (EC) No 2402/96 and (EC) No 27/2008 are hereby repealed. However, they shall continue to apply to import licences issued before 1 January 2011 up to the time they expire. Article 6 In Regulation (EU) No 1000/2010, Articles 1, 2 and 3 are deleted. Article 7 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 November 2010. For the Commission JoaquÃ ­n ALMUNIA Vice-President (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 122, 22.5.1996, p. 16. (3) OJ L 122, 22.5.1996, p. 15. (4) OJ L 327, 18.12.1996, p. 14. (5) OJ L 13, 16.1.2008, p. 3. (6) OJ L 253, 11.10.1993, p. 1. (7) OJ L 290, 6.11.2010, p. 26. ANNEX Without prejudice to the rules governing the interpretation of the combined nomenclature, the description of the products is deemed to be indicative only. The scope of the duties for the purposes of this Annex is determined by the scope of the CN codes as they exist at the time of the adoption of this Regulation. Order number CN codes/product Origin Customs duty Annual tariff quota (tonnes, net weight) 09.0124 0714 20 90 Sweet potatoes other than those intended for human consumption Peoples Republic of China Free 600 000 09.0125 1108 14 00 Manioc starch Thailand Duty equal to the most favoured nation duty (MFN duty) in force, less EUR 100/tonne 10 000 09.0126 0714 10 91, ex 0714 10 98, 0714 90 11 0714 90 19 Manioc, arrowroot, salep and similar roots and tubers with high starch content Indonesia 6 % ad valorem 825 000 09.0127 0714 10 91, ex 0714 10 98, 0714 90 11 0714 90 19 Manioc, arrowroot, salep and similar roots and tubers with high starch content Peoples Republic of China 6 % ad valorem 350 000 09.0128 0714 10 91, ex 0714 10 98, 0714 90 11 0714 90 19 Manioc, arrowroot, salep and similar roots and tubers with high starch content Third countries which are members of the WTO, with the exception of the Peoples Republic of China, Thailand and Indonesia 6 % ad valorem 145 590 09.0130 0714 10 91, 0714 90 11 Manioc, arrowroot, salep and similar roots and tubers with high starch content Third countries which are not members of the WTO 6 % ad valorem 2 000 09.0129 0714 10 91, ex 0714 10 98, 0714 90 11 0714 90 19 Manioc, arrowroot, salep and similar roots and tubers with high starch content Third countries which are not members of the WTO 6 % ad valorem 30 000 09.0131 0714 20 90 Sweet potatoes other than those intended for human consumption Third countries other than the Peoples Republic of China Free 5 000 09.0132 1108 14 00 Manioc starch All third countries Duty equal to the most favoured nation duty (MFN duty) in force, less EUR 100/tonne 10 500